Citation Nr: 1342773	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  07-14 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

1.  Entitlement to VA death benefits, to include accrued benefits.

2.  Entitlement to VA nonservice-connected death pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The appellant's father had active service recognized by the Philippine government; he died in 1998.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from RO decisions dated August 2006 and May 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.

In the August 2006 RO decision, the RO denied the appellant's mother's claim of basic eligibility for nonservice-connected pension benefits.  Before the death of the appellant's mother, she had perfected a timely substantive appeal as to this claim.

In the May 2009 decision, the RO denied the appellant's claim of basic eligibility for accrued benefits owed to a deceased beneficiary.  In the decision, the RO also denied the appellant's request to be substituted for his mother after her death in 2009.  See 38 U.S.C.A. § 5121A (West 2002 & West Supp. 2012) (allowing substitution, under certain circumstances, of an eligible individual for an appellant who died while an appeal was pending).  The RO notified the appellant that substitution was not applicable to the claim of his deceased mother, since the claim was related to basic legal entitlement.

In June 2012, the appellant presented sworn testimony during a videoconference hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In an October 2012 decision, the Board determined that the RO failed to notify the appellant that the decision denying substitution was appealable.  The appellant has continued to assert that he is his mother's successor.  The Board found that the appellant's claim for substitution was inextricably intertwined with his separate claim of basic eligibility for accrued benefits owed to a deceased beneficiary.  Both matters were remanded for further development in the October 2012 Board decision.  As will be discussed below, in the April 2013 supplemental statement of the case (SSOC), the Appeals Management Center (AMC) granted the appellant's claim for substitution in his mother's previously perfected claim for basic entitlement to a nonservice-connected pension based on her husband's service.  Accordingly, the appellant has been substituted as the claimant for the purposes of the claim that was pending at the date of his mother's death.  Further, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA AMC continued the previous denial in the April 2013 SSOC. 

In addition, the Board notes that the appellant recently requested that he be scheduled for another hearing regarding the issues currently on appeal.  See the appellant's letter dated October 2013.  However, the appellant has already had a hearing on the issues and no good cause has been shown for the need for a second hearing.  As the appellant has already provided testimony at a hearing before the undersigned on these issues, and there is no good cause shown to justify a second hearing, the Board denies the October 2013 request for a second hearing.

The Board lastly notes that the appellant submitted additional evidence in October 2013, along with a waiver of any right to initial RO consideration of that evidence.


FINDINGS OF FACT

In April 1968, March 2005, March 2007, March 2012, and March 2013, the National Personnel Records Center (NPRC) certified that the decedent had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to VA death benefits to include accrued benefits, based on qualifying service by the decedent, have not been met.  38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.3, 3.40, 3.41, 3.203 (2013).

2.  The service requirements for eligibility for VA nonservice-connected death pension benefits are not met.  38 U.S.C.A. §§ 101(2), 101(24), 107, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant of any information and evidence not of record that is necessary to substantiate the claim, (2) inform the claimant about the information and evidence that VA will seek to provide, and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

VA's duties to assist and notify have been considered in this case.  However, as it is the law, and not the facts, that are dispositive of the issues on appeal, the duties to notify and assist imposed by the VCAA are not applicable to these claims.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certifications of service are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations.

In this case, the law is dispositive, and basic legal entitlement to VA death benefits, is precluded based upon the decedent's lack of qualified service.  Consequently the VCAA notice provisions are not applicable.  Moreover, VA has completed any duty to assist the appellant, inasmuch as certification from the appropriate service department was obtained on several occasions.

II. VA death benefits, to include accrued benefits, and nonservice-connected death pension benefits

The governing law provides that Dependency and Indemnity Compensation (DIC) benefits and non-service connected death pension benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West 2002 & Supp. 2012).

Under 38 U.S.C.A. § 5121, a proper party is entitled to any periodic monthly benefits under laws administered by the Secretary to which the Veteran was entitled at his death under existing ratings or decisions, or those benefits based on the evidence in file at the time of the Veteran's death which were due and unpaid preceding the Veteran's death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

Death pension is a benefit payable to a Veteran's surviving spouse because of the Veteran's nonservice-connected death.  Basic entitlement exists if (i) the Veteran served for ninety days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. §§ 3.3(b)(4).

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active military, naval, and air service" includes active duty.  38 U.S.C.A. § 101(24)(A).  The term "active duty" includes full-time duty in the Armed Forces, other than active duty for training.  38 C.F.R. § 101(21)(A).  The term "Armed Forces" means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1(a) (2013).

Service in the Philippine Scouts in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service as a Veteran of the Armed Forces of the United States for the purpose of establishing eligibility for VA dependency and indemnity compensation, including the cause of death, and for accrued benefits, but not for pension.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2013).

Service of persons enlisted under § 14 of Public Law 190, 79th Congress (Act of October 6, 1945), is included for compensation and dependency and indemnity compensation, but not for pension benefits.  All enlistments and reenlistments of Philippine Scouts in the Regular Army between October 6, 1945, and June 30, 1947, inclusive, were made under the provisions of Public Law 190, as it constituted the sole authority for such enlistments during that period.  This paragraph does not apply to officers who were commissioned in connection with the administration of Public Law No. 190.  38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted between October 6, 1945, and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, United States Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department certified recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for compensation benefits, but not for pension benefits.  38 C.F.R. §§ 3.40(b), (c), (d).

Title 38 of the United States Code authorizes the Secretary of VA (Secretary) to prescribe the nature of proof necessary to establish entitlement to veterans' benefits. 38 U.S.C.A. § 501(a)(1) (West 2002).  Under that authority, the Secretary has promulgated 38 C.F.R. §§ 3.203(a) and (c), to govern the conditions under which VA may extend veterans' benefits based on service in the Philippine Commonwealth Army.  Those regulations require that service in the Philippine Commonwealth Army (and thus veterans' status) be proven with either official documentation issued by a United States service department or verification of the claimed service by such a department.  See 38 C.F.R. § 3.203(a), (c).

Persons with service in the Philippine Commonwealth Army, USAFFE, including the recognized guerrillas, or service with the New Philippine Scouts under Public Law 190, 79th Congress shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to VA non-service-connected death pension benefits.  38 U.S.C.A. § 107, 38 C.F.R. § 3.40.

Here, the appellant asserts that the decedent, his father, was a member of the Philippine Commonwealth Army during World War II; therefore, he is entitled to VA death benefits, to include accrued benefits, and death pension benefits.

In this matter, a review of the claims file shows that there is no DD Form 214, Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1) of record, with respect to the decedent's military service.  The certificate of discharge from the Philippine Army previously submitted by the appellant fails to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as it is not an official document of the appropriate United States service department but rather a document from the Philippine government.  As such, the documents from the Philippine government submitted by the appellant may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits.

More importantly, NPRC has repeatedly certified that the decedent had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas.  The RO contacted the NPRC multiple times in order to verify the decedent's service, including using alternative birthdates, periods of service, nicknames, and alternate names.  In April 1968, March 2005, March 2007, March 2012, and March 2013, the NPRC certified that the decedent had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  This verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).  The proper course for an appellant who believes there is a reason to dispute the report of the service department or the content of military records is to pursue such disagreement with the service department.  Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

The Board stresses to the appellant that establishing veteran status with service in the Philippine Commonwealth Army is limited by the requirements and proscriptions of 38 C.F.R. § 3.203 and § 3.41.  These provisions require that an applicant prove service in the Philippine Commonwealth Army with either official documentation issued by a United States service department or verification of the claimed service by such a department.  See Soria, 118 F.3d at 748; Palor v. Nicholson, 21 Vet. App. 325 (2007).  There are no other means.  Id.

Quite simply, recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that Government, is not sufficient for benefits administered by VA.  This department is bound to follow the certifications by the service departments with jurisdiction over United States military records.

With respect to the death pension benefits claim, as indicated above, persons with service in the Philippine Commonwealth Army, United States Armed Forces, Far East, including recognized guerrilla service, or service with the Special Philippine Scouts under Public Law 190, 79th Congress, shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to death pension benefits.  See 38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40(b), (c), (d).  Therefore, the appellant is not eligible for the requested benefit because the decedent's type of service, as claimed by the appellant, is not one that can qualify a claimant for certain VA benefits, such as nonservice-connected death pension.

As to the VA death benefits to include accrued benefits, it is undisputed that the decedent passed away in February 1998.  As indicated above, the certificate of discharge from the Philippine Army previously submitted by the decedent fails to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as it is not an official document of the appropriate United States service department but rather a document from the Philippine government.  Moreover, NPRC has certified numerous times that the decedent had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas.  As emphasized above, this verification is binding on VA such that VA has no authority to change or amend the finding.  Duro, 2 Vet. App. at 532.

As a result, where the service department records fail to show threshold eligibility, the claims on appeal lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Since the decedent's service does not meet the criteria described, the appellant does not meet the basic eligibility requirements for VA death benefits, to include accrued benefits, as well as, death pension benefits.  The claims must therefore be denied based upon a lack of entitlement under the law.


ORDER

Entitlement to VA death benefits, to include accrued benefits, is denied.

Entitlement to nonservice-connected death pension benefits is denied.





____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


